Citation Nr: 0703404	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of whiplash, cervical 
spine, and, if so, whether service connection should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from August 1976 to August 
1980.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requests service connection for a cervical spine 
disability that he contends results from a car accident on 
Fort Bragg in Spring 1980.  The veteran has asserted that his 
car was hit by a "speeding and reckless driver/soldier," 
who was subsequently issued tickets by the Fort Bragg 
Military Police.  The record contains no indication that the 
Fort Bragg Office of the Provost Marshall was contacted in 
order to verify the claimed car accident.  This must be done.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Fort Bragg Office of the 
Provost Marshal and the Police Records 
Bureau and request records pertaining to 
the claimed Spring 1980 car accident, 
such as the incident report and traffic 
citations.  If no relevant records are 
stored there, ask where such records 
might be found.

2.  If the accident is verified, the 
veteran should be scheduled for a VA 
examination to determine whether the 
veteran has a current cervical spine or 
neck disability, or any other residuals 
of whiplash.  If a current disability is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that each disability is 
etiologically related to service, 
specifically the 1980 car accident.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.  Following any additional development 
deemed appropriate, the claim should 
again be reviewed.  If the benefit sought 
is not granted, a supplemental statement 
of the case should be issued and the 
veteran should be afforded an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


